Per Curiam.
Plaintiff Dart Energy Corporation filed this action for a declaratory ruling and injunctive relief, claiming that defendant Department of Natural Resources had exclusive jurisdiction to regulate an oil and gas well that had been converted to a brine injection well. MCL 319.1 et seq.; MSA 13.139(1) et seq. The trial court granted plaintiff and defendant dnr’s respective motions for summary disposition. MCR 2.116(0(10). Defendant Iosco Township now appeals as of right. We affirm.
Defendant Iosco Township is expressly prohibited from regulating an oil and gas well that is converted to a brine injection well. MCL 125.271; MSA 5.2963(1). Defendant dnr has exclusive jurisdiction to regulate such wells. MCL 319.1 et seq.; MSA 13.139(1) et seq., Addison Twp v Gout (On Rehearing), 435 Mich 809; 460 NW2d 215 (1990). *313Therefore, the trial court did not err in granting summary disposition to plaintiff and defendant DNR.
Affirmed.